Case: 20-60505     Document: 00516246096         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 21, 2022
                                  No. 20-60505
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Eddy Ruano Martinez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 778 258


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Eddy Ruano Martinez, a native and citizen of Cuba, has filed a petition
   for review of the Board of Immigration Appeals’ (BIA) order summarily
   dismissing his appeal as barred by his waiver of appeal before the Immigration




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60505       Document: 00516246096           Page: 2     Date Filed: 03/21/2022




                                      No. 20-60505


   Judge. He contends that the BIA erred in dismissing his appeal because his
   waiver was not made knowingly and intelligently.
          The BIA is authorized to dismiss an appeal summarily where “[t]he
   appeal is . . . barred by an affirmative waiver of the right of appeal that is clear
   on the record.” 8 C.F.R. § 1003.1(d)(2)(i)(G). The record does not compel
   a conclusion contrary to the BIA’s finding that Ruano Martinez waived his
   right to appeal and did not challenge the waiver in his notice of appeal. See
   Kohwarien v. Holder, 635 F.3d 174, 178 (5th Cir. 2011). Further, because
   Ruano Martinez did not challenge the validity of his appeal waiver before the
   BIA in either his notice of appeal or in a motion for reconsideration, he failed
   to exhaust his administrative remedies. See 8 U.S.C. § 1252(d)(1); Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Accordingly, we lack jurisdiction
   to consider Ruano Martinez’s argument that the appeal waiver was not made
   knowingly and intelligently. See Roy, 389 F.3d at 137.
          The petition for review is DENIED in part and DISMISSED in
   part for lack of jurisdiction.




                                            2